Citation Nr: 0409968	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 for the cause 
of the veteran's death.   



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran, who served on active duty in the United States Army 
from April 1942 to November 1945, died in February 1991 at a VA 
medical facility.  The appellant is the widow of the veteran.  

The appellant's original claim for Dependency and Indemnity 
Compensation (DIC) benefits for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 was previously denied 
by the Board of Veterans' Appeals (Board) in an October 1997 
opinion.  That decision is final.  38 U.S.C.A. § 7104 (West 2000); 
38 C.F.R. § 20.1100 (2003).

In February 1999, the appellant requested that her claim for DIC 
benefits be reopened, submitting additional evidence.  In a 
January 2000 rating decision, the RO appears to have reopened the 
appellant's claim on the basis of new and material evidence but 
denied the claim following a de novo review of the record.  The 
appellant appealed that decision, and a Statement of the Case was 
provided the claimant and her representative on February17, 2000, 
and she perfected her appeal by submission of her Substantive 
Appeal (VA Form 9).  In June 2001, the Board agreed that new and 
material evidence had been submitted since its prior denial, and 
remanded the case to the RO to ensure that all notification and 
development action required by the VCAA be completed.  VCAA, Pub. 
L. 106-475, 114 Stat. 2096 (November. 9, 2002).  The Board also 
instructed the RO to adjudicate the claim under the revised 
version of 38 U.S.C.A. § 1151.  Following completion of the 
actions requested in that remand, the case was returned to the 
Board.  

A Board decision of October 22, 2002 denied entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 for the cause 
of the veteran's death.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans' Claims, and filed 
a Motion asking that the Court vacate that decision and remand it 
to the Board for further development, readjudication, and another 
decision consistent with the requirements of the Motion for 
Remand.  


REMAND

The appellant's claim for compensation is premised on 38 U.S.C.A. 
§ 1151.  Under that statutory provision, VA compensation benefits 
and dependency and indemnity compensation benefits shall be 
awarded for a qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was not 
the result of the veteran's willful misconduct and--(1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under any 
law administered by the Secretary, either by a Department employee 
or in a Department facility as defined in section 1701(3)(A) of 
Title 38, and the proximate cause of the disability or death was--
A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly narrow.  
The Supreme Court found that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there need be 
no identification of "fault" on the part of VA.  The Supreme Court 
further found that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain language of 
38 U.S.C.A. § 1151 with respect to the regulation's inclusion of a 
fault or accident requirement.  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  38 U.S.C.A. § 1151 (West 
Supp. 1997).  The purpose of the amendment is, in effect, to 
overrule the Supreme Court's decision in the Gardner case, which 
held that no showing of negligence was necessary for recovery 
under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 1997) 
addressed the issue of the effective date of the new statutory 
provision.  The opinion includes an analysis of the legislative 
history of the new statute and applies principles of statutory 
construction to the exact terms of the statute.  Essentially, the 
General Counsel holds that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be adjudicated 
under the provisions of Section 1151 as they existed prior to that 
date.  In other words, all Section 1151 claims, such as the 
appellant's February 1999 claim, which were filed after October 1, 
1997, must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence or 
fault on the part of the VA.  

In determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared with 
the subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not be 
payable for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b)(2).

The appellant must show that additional disability or death is 
actually the result of such disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely coincidental 
therewith.  The mere fact of aggravation alone will not suffice to 
make the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of training, 
hospitalization, an examination, or medical or surgical treatment.  
See 38 C.F.R. § 3.358(c)(1), (2).  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  Necessary consequences are those which 
are certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death, but also that the 
proximate cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed her claim in February 1999, after 
October 1, 1997, those amendments apply to her case, and her claim 
must be adjudicated under the pre-1997 statutory provisions, which 
essentially require a showing of negligence or fault on the part 
of VA. 

The Court's Order vacating and remanding the Board's October 22, 
2002 decision denying entitlement to DIC benefits for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. § 1151 was 
predicated upon the Court's finding that the Board's decision 
failed to present sufficient reasons or bases to support its 
conclusion that VA had provided adequate notice of the information 
and evidence necessary to substantiate the appellant's claim 
pursuant to 38 U.S.C.A. § 5103(a), as amended by the VCAA.  The 
Court noted that in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), the Court had held that the new section 5103(a) requires 
VA to inform the claimant of information and evidence necessary to 
substantiate the claim, as well as which evidence VA will seek to 
provide and which evidence the claimant is to provide.  The Court 
held that BVA failure to enforce compliance with that requirement 
is remandable error.  Quartuccio, 16 Vet. App. 183, 187 (2002); 
see Charles (John) v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Court determined that no documents of record satisfy the 
specific elements required for adequate notice under the VCAA as 
set forth in Charles, discussed supra; that the Statement of the 
Case and Supplements thereto, and the VA letters to the claimant 
did not serve to notify her of the notice and assistance 
requirements of the VCAA, or comply with the requirements of 
Quartuccio, 16 Vet. App. 183, 187 (2002) or  Charles, 16 Vet. App. 
370, 373-74 (2002);  that VA must notify the claimant of the 
information and evidence necessary to substantiate the claim and 
that such notice must indicate which portion of any such 
information or evidence VA will seek to provide and which evidence 
is to be provided by the appellant (citations omitted).  As a 
result, the Board did not adequately consider "all . . . 
applicable provisions of law" and did not provide an adequate 
statement of reasons and bases for its decision.  

In view of the foregoing, the case is Remanded to the RO for the 
following actions:

1.  The RO must notify the claimant and her representative by 
letter of all evidence obtained and in the possession of the RO in 
connection with her appeal for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151.  

2.  The RO must notify the claimant and her representative by 
letter of the requirements of 38 U.S.C.A. §1151 currently 
applicable to her claim, including the requirement that she submit 
the following documentary evidence: 

(a) competent medical evidence showing it is at least as likely as 
not that the February 1991 VA medical treatment in question 
resulted in the veteran's additional disability or death; 

(b) competent medical evidence showing that the proximate cause of 
the additional disability or death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical treatment in 
question; 

 (c) competent medical evidence that the proximate cause of the 
veteran's additional disability or death was an event which was 
not reasonably foreseeable;

(d) competent medical evidence showing that the disease or 
injuries for which the February 1991 hospitalization and treatment 
was authorized was other than for the continuance or natural 
progress of diseases or injuries;

(e) competent medical evidence establishing that the additional 
disability or death is actually the result of such disease or 
injury or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith;  

3.  The claimant should be asked by RO letter to submit all 
evidence in her possession pertaining to the issue on appeal.



4.  The RO should request and obtain all pharmacy records of the 
veteran from the VAMC, Ann Arbor, and the VAMC, Allen Park, 
inclusive, as well as all emergency room records and clinical 
finding; treatment notes, progress notes, nurse's notes, and other 
documentation of the veteran's hospitalization at the VAMC, Ann 
Arbor, in February 1991.

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  That 
Supplemental Statement of the Case must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  In 
particular, that Supplemental Statement of the Case should notify 
the claimant of VA's duty of notification and assistance under the 
provisions of the VCAA, to include informing the claimant of 
information and evidence necessary to substantiate the claim, as 
well as which evidence VA will seek to provide and which evidence 
the claimant is to provide, pursuant to Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  An appropriate period of time should 
be allowed for response.

The appellant is hereby notified that she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Court has held that a remand by the Court or the Board confers 
on the appellant or other claimant, as a matter of law, the right 
to compliance with the remand orders.  Further, the Court stated 
that where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  Stegall v. 
West,  11 Vet. App. 268 (1998).  All cases returned to the Board 
which do not comply with the instructions of the Board remand will 
be returned to the RO for further appropriate action as directed.  



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





